MEMO ENDORSED Document 676 Filed 02/24/21 Page 1of 1

LAW OFFICE
OF

B. ALAN SEIDLER

5a90 BROADWAY TELEPHONE

NEW YORK, NEW YORK loo!12 (212) 334-3131
SEIDLERLAWQGMAIL.COM

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH |
DATE FILED: _ 2/24/21

February 23, 2021

Hon. Andrew L. Carter
US District Judge

US Courthouse

40 Centre Street

New York, NY 10007

re: USA v. Carlos Vasquez, 18 CR 420 (ALC)

Dear Judge Carter,

This case is scheduled for a VoSR hearing before your Honor on February 26, 2021.
Carlos Vasquez is presenitly confined at Rikers Island, and there has been no disposition in his
pending Att/Murder case in the NYS State Supreme Court, or the Felon in Possession of a
Firearm case before District Judge Wood. Therefore, I respectfully request the Supervised
Release hearing before your Honor be re-scheduled for a hearing in June, 2021, convenient to
your Honor.

1 have informed Probation Officer Korman that I was going to make this application.

Thank you.

 
 

"

~ Alan Seidler

The application is GRANTED. The VOSR hearing is
adjourned to 6/21/21 at 10:30 a.m.
So Ordered.

2/24/21

 

Rey

bas/ee

 
